Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT for independent contractor consulting services
(“Consulting Agreement”) is made and entered into as of
                        , by and between Alaska Airlines, Inc. (the “Company”),
a corporation, and Kevin Finan (the “Contractor”), an individual.

IT IS AGREED:

1. Independent Contractor Relationship. In accordance with the mutual intentions
of the Company and the Contractor, this Consulting Agreement establishes between
them an independent contractor relationship, and all of the terms and conditions
of this Consulting Agreement shall be interpreted in light of that relationship.
There is no intention to create by this Consulting Agreement an
employer-employee relationship or for Contractor to participate in any benefits
offered to active employees of the Company.

2. Term. The Contractor shall provide services from January 2, 2008 through
January 1, 2009; provided, however, that the Contractor shall not be obligated
to perform should Contractor become physically or mentally disabled from doing
so.

3. Amount of Service. It is understood by the parties that the Company does not
have the exclusive right to the Contractor’s services. It is understood and
agreed, however, that the Company has the right (although it has no obligation)
to use and the Contractor shall provide services for up to 30 days during the
term specified in Section 2 to be rendered at mutually agreeable times and
places and so as not to interfere unreasonably with other consulting or
employment of the Contractor. The Contractor warrants and represents that there
is no conflict of interest in the Contractor’s other contracts for services or
other employment, if any, with the services to be provided pursuant to this
Consulting Agreement and that the Contractor will ensure that no such conflict
arises during the term of this Consulting Agreement (which includes but is in no
way limited to use of another’s confidential and proprietary information).

4. Conflict of Interest Prohibited. It is also understood that, during the term
of this Consulting Agreement, the Contractor may not consult, work or serve in
any capacity for (1) another person or entity which intends to operate or does
operate in any business in competition with the Company or (2) any past, current
or future customer of the Company. The Contractor further acknowledges that he
will comply with the terms of Sections 10, 11, 12 and 13 of the Employment,
Retirement and Non-compete Agreement entered into between Consultant and the
Company on or about the date hereof (the “Retirement Agreement”).

5. Type of Service. The Company will purchase from the Contractor, and the
Contractor will sell to the Company, any services reasonably requested by the
Company,



--------------------------------------------------------------------------------

including services related to the transition of his former duties as an employee
of the Company. William S. Ayer (or his successor) is the only person authorized
to request the Contractor’s services.

6. Payment. During the term of this Consulting Agreement, the Company shall pay
to the Contractor for his services (and will so pay even if it chooses not to
exercise its right to use his services) a fee of $276,000 payable as follows:
$69,000 on April 1, 2008; $69,000 on July 1, 2008; $69,000 on October 1, 2008;
and $69,000 on January 1, 2009. In addition, Contractor shall be entitled to
unlimited, positive space travel on Alaska Airlines for his personal and
business travel during the term of this agreement. Contractor shall be
responsible for all taxes incurred as a result of such travel. This payment
herein provided shall constitute full payment for the Contractor’s services to
the Company during the term of this Consulting Agreement, and the Contractor
shall not receive any additional benefits or compensation for consulting
services, except that the Company will reimburse the Contractor for reasonable
and customary expenses incurred at the Company’s request in connection with such
consulting. All such costs and expenses shall be itemized by statement and each
statement shall be accompanied by substantiating bills or vouchers. Air travel
will be first class when available.

7. Contractor Responsible for its Agents and Employees. The Contractor shall
select and shall have full and complete control of and responsibility for all
agents, employees and subcontractors, if any, employed or used by the Contractor
and for the conduct of the Contractor’s independent business and none of said
agents, employees or subcontractors shall be, or shall be deemed to be, the
agent, employee or subcontractor of the Company for any purpose whatsoever, and
the Company shall have no duty, liability or responsibility, of any kind, to or
for the acts or omissions of Contractor or such agents, employees or
subcontractors, or any of them. Contractor agrees to defend, indemnify and hold
the Company harmless from and with respect to any and all claims of any kind
based on any act or omission of the Contractor or Contractor’s agents, employees
or subcontractors.

8. Contractor Responsible for Taxes and Indemnification. Without limiting any of
the foregoing, the Contractor agrees to accept exclusive liability for the
payment of taxes or contributions for unemployment insurance or pensions or
annuities or social security payments which are measured by the wages, salaries
or other remuneration paid to the Contractor or the employees of the Contractor,
if any, and to reimburse and indemnify the Company for such taxes or
contributions or penalties which the Company may be compelled to pay. The
Contractor also agrees to comply with all valid administrative regulations
respecting the assumption of liability for such taxes and contributions.

 

2



--------------------------------------------------------------------------------

9. Means and Methods. The Contractor agrees to furnish personal services as
provided herein as an independent contractor using the Contractor’s own means
and methods.

10. Contractor Work Product Owned by Company. All writings, plans and other
information developed under this Consulting Agreement, of whatever type relating
to the work performed under this Consulting Agreement, shall be the exclusive
property of the Company.

11. Confidentiality. The Contractor agrees that all data and information about
the Company’s business, plans, finances, plants, equipment, processes and
methods of operation disclosed to, acquired by or developed by the Contractor
during performance of the work hereunder is and shall remain the exclusive
property of the Company. Except for such information and data as can be proven
by the Contractor to be in or to have entered the public domain through no fault
of the Contractor or to have been in the Contractor’s possession prior to
disclosure to the Contractor by the Company and/or the performance of
Contractor’s services hereunder, Contractor shall during the term of the
Consulting Agreement and thereafter in perpetuity maintain as confidential and
not disclose to third parties or otherwise use, and will enjoin the Contractor’s
employees, agents or subcontractors (as applicable) from using, such information
except as duly authorized in the conduct of the Company’s business or as
otherwise authorized in advance in writing. The Contractor agrees that such data
and information shall be used by the Contractor solely for the purpose of
performing services for the Company and not for the benefit of any other person
or entity whatsoever.

12. Termination by Death. This Consulting Agreement shall automatically
terminate upon the Contractor’s death. In such event, the Company shall be
obligated to pay the Contractor’s estate or beneficiaries only the accrued but
unpaid fees and expenses due as of the date of death.

13. No Assignments by Contractor. The Contractor shall not assign or transfer
any rights under this Consulting Agreement without the Company’s prior written
consent, and any attempt of assignment or transfer without such consent shall be
void.

14. Washington Law Governs. This Consulting Agreement shall be deemed to have
been executed and delivered within the State of Washington, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of Washington without
regard to principles of conflict of laws.

15. Severability. If any provision of this Consulting Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Consulting Agreement which can be given effect
without the invalid provisions or applications and, to this end, the provisions
of this Consulting Agreement are declared to be severable.

 

3



--------------------------------------------------------------------------------

16. Waiver of Breach. No waiver of any breach of any term or provision of this
Consulting Agreement shall be construed to be, or shall be, a waiver of any
other breach of this Consulting Agreement. No waiver shall be binding unless in
writing and signed by the party waiving the breach.

17. Notice. All notices given hereunder shall be given in writing, shall
specifically refer to this Consulting Agreement, and shall be personally
delivered or sent by telecopy or other electronic facsimile transmission or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof.

 

  If to Executive:    Kevin Finan     

6416 – 163rd Place SE

Bellevue, Washington 98006

  If to Alaska:    Alaska Airlines, Inc.      Attn: Chief Executive Officer     

19300 Pacific Highway South

Seattle, WA 98188

     Fax: (206) 431-3819

If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.

18. Compliance with Law. The Contractor shall comply with any and all applicable
laws and regulations including but not limited to health, safety and security
rules and regulations which are now in effect or which may become applicable.

19. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Consulting Agreement, its enforcement or interpretation, or because of
an alleged breach, default, or misrepresentation in connection with any of its
provisions, shall be submitted to final and binding arbitration, to be held in
King County, Washington. The arbitrator shall be selected by mutual agreement of
the parties; if none, then by striking from a panel of seven arbitrators
provided by the American Arbitration Association. By entering into this
agreement to arbitrate, the parties voluntarily waive any right to have covered
disputes decided by a court of law and/or jury. In the event either party
institutes arbitration under this Consulting Agreement, the party prevailing in
any such arbitration shall be entitled, in addition to all other relief, to
reasonable attorneys’ fees relating to such arbitration. The nonprevailing party
shall be responsible for all costs of the arbitration, including but not limited
to, the arbitration fees, court reporter fees, etc.

 

4



--------------------------------------------------------------------------------

20. Entire Agreement. This instrument and the Retirement Agreement c constitutes
and contains the entire agreement and final understanding between the parties
covering the services provided by the Contractor. They are intended by the
parties as a complete and exclusive statement of the terms of their agreement.
They supercede all prior negotiations and agreements, proposed or otherwise,
whether written or oral, between the parties concerning services provided by the
Contractor. Any representation, promise or agreement not specifically included
in this Consulting Agreement or the Retirement Agreement shall not be binding
upon or enforceable against either party. This Consulting Agreement (together
with the Retirement Agreement) is a fully integrated document. This Consulting
Agreement may be modified only with a written instrument duly executed by each
of the parties. No person has any authority to make any representation or
promise on behalf of any of the parties not set forth herein or in the
Retirement Agreement and this Consulting Agreement has not been executed in
reliance upon any representations or promises except those contained herein.

21. Headings Not Controlling. Headings are used only for ease of reference and
are not controlling.

EXECUTED this              day of                          2007, at
                         County, Washington.

 

/s/ Kevin Finan

  Kevin Finan  

EXECUTED this              day of                          2007, at
                         County, Washington.

 

ALASKA AIRLINES, INC.

By  

 

  , Its  

 

 

 

5